Citation Nr: 0333167	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-17 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for service-connected 
right knee injury with meniscectomy and total right knee 
arthroplasty, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1964 to February 
1965.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2001, a statement of the case was issued in February 2002, 
supplemental statements of the case were issued in August and 
September 2002 and a substantive appeal was timely received 
in September 2002.  In February 2003, the Board denied the 
veteran's motion to advance his case on the Board's docket.


REMAND

In correspondence received in October 2002, the veteran 
indicated that he had knee surgery at the Wichita VA Medical 
Center on August 14, 2002, and he requested VA's assistance 
in obtaining the records of such treatment to be reviewed in 
connection with his claim.  

Moreover, in view of the fact that the veteran has apparently 
had additional surgery, the Board believes that another VA 
examination is appropriate to ensure that the record 
accurately portrays the current severity of his right knee 
disability. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

2.  Obtain all medical records associated 
with the veteran's August 2002 right knee 
surgery from the Wichita VA Medical 
Center, as well as all VA medical 
records, including outpatient, associated 
with all follow-up care for the right 
knee surgery.

3.  Make arrangements for the veteran to be 
afforded an orthopedic examination to 
determine the current severity of the 
service-connected right knee disability.  
The claims file should be made available to 
the examiner for review in connection with 
the examination, and any medically indicated 
special tests should be accomplished.  The 
examiner should clearly report all right 
knee symptomatology to allow for evaluation 
under applicable rating criteria.  Ranges of 
motion should be reported with special 
notice taken of any additional functional 
loss due to pain, fatigue, weakness and 
incoordination, including during flare-ups.  
The examiner should also report whether 
there is evidence of severe painful motion 
or weakness.  

4.  After undertaking any additional 
development which the RO may deem necessary, 
the RO should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




